Case 16-40182   Doc#   Filed 09/27/19   Page 1 of 7
Case 16-40182   Doc#   Filed 09/27/19   Page 2 of 7
Case 16-40182   Doc#   Filed 09/27/19   Page 3 of 7
Case 16-40182   Doc#   Filed 09/27/19   Page 4 of 7
Case 16-40182   Doc#   Filed 09/27/19   Page 5 of 7
Case 16-40182   Doc#   Filed 09/27/19   Page 6 of 7
                           UNITED STATES BANKRUPTCY COURT
                                  DISTRICT OF KANSAS
                                   TOPEKA DIVISION

 In Re:                                           Case No. 16-40182

 Craig Alan Westfall
 Shari Lynn Westfall                              Chapter 13
  fka Shari Lynn Orr

 Debtors.                                         Chief Judge Dale L. Somers

                                  CERTIFICATE OF SERVICE

I certify that on September 27, 2019, a copy of the foregoing Notice of Mortgage Payment
Change was filed electronically. Notice of this filing will be sent to the following party/parties
through the Court’s ECF System. Party/Parties may access this filing through the Court’s system:

          J Shannon Garrett, Debtors’ Counsel
          sgarrett@garrettlawllc.com

          Jan Hamilton, Chapter 13 Trustee
          bdms@topeka13trustee.com

          Office of the United States Trustee
          ustpregion20.wi.ecf@usdoj.gov

I further certify that on September 27, 2019, a copy of the foregoing Notice of Mortgage
Payment Change was mailed by first-class U.S. Mail, postage prepaid and properly addressed to
the following:

          Craig Alan Westfall, Debtor
          Shari Lynn Westfall, Debtor
          2854 SW Romar Rd
          Topeka, KS 66614

 Dated: September 27, 2019                        /s/ D. Anthony Sottile
                                                  D. Anthony Sottile
                                                  Authorized Agent for Creditor
                                                  Sottile & Barile, LLC
                                                  394 Wards Corner Road, Suite 180
                                                  Loveland, OH 45140
                                                  Phone: 513.444.4100
                                                  Email: bankruptcy@sottileandbarile.com




                     Case 16-40182      Doc#    Filed 09/27/19    Page 7 of 7
